      Case: 1:19-cv-06021 Document #: 2 Filed: 09/09/19 Page 1 of 6 PageID #:2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY            )
COMMISSION,                             )
                                        )                    CIVIL ACTION NO.
                  Plaintiff,            )                    19-cv-6021
                                        )
            v.                          )                    C O M P L A I N T
                                        )
                                        )                    JURY TRIAL DEMAND
UNION PACIFIC RAILROAD COMPANY, )
                                        )
                  Defendant.            )
________________________________________)

                                 NATURE OF THE ACTION

       This is an action under Title I of the Americans with Disabilities Act of 1990 (“ADA”)

and Title I of the Civil Rights Act of 1991 to correct unlawful employment practices on the basis

of disability and to provide appropriate relief to Vivian Lester (“Charging Party” or “Lester”). As

alleged with greater particularity below, Plaintiff Equal Employment Opportunity Commission

alleges that Defendant Union Pacific Railroad Company violated the ADA when Defendant

failed to allow Lester to return to work from a medical leave of absence, with or without

reasonable accommodation, because of Lester’s record of having a physical and/or mental

impairment that substantially limits one or more major life activities and/or because Defendant

regarded Lester as having such an impairment.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the

Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12117(a), which incorporates by

reference Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42


                                                 1
       Case: 1:19-cv-06021 Document #: 2 Filed: 09/09/19 Page 2 of 6 PageID #:2




U.S.C.§ 2000e-5(f)(1) and (3) and pursuant to Section 102 of the Civil Rights Act of 1991, 42

U.S.C. § 1981a.

       2.        The employment practices alleged to be unlawful were and are now being

committed within the jurisdiction of the United States District Court for the District of Northern

Illinois, Eastern Division.

                                              PARTIES

       3.        Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title I of the ADA and is expressly authorized to bring this action by Section

107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

       4.        At all relevant times, Union Pacific, a Nebraska corporation, has continuously

been doing business in the State of Illinois and the City of Chicago, and has continuously had at

least 15 employees.

       5.        At all relevant times, Union Pacific has continuously been an employer engaged

in an industry affecting commerce under Sections 101(5) and 101(7) of the ADA, 42 U.S.C.§§

12111(5), (7).

       6.        At all relevant times, Union Pacific has been a covered entity under Section

101(2) of the ADA, 42 U.S.C. § 12111(2).

                               ADMINISTRATIVE PROCEDURES

       7.        More than thirty days prior to the institution of this lawsuit, Lester filed a charge

with the Commission alleging violations of the ADA by Union Pacific.




                                                    2
      Case: 1:19-cv-06021 Document #: 2 Filed: 09/09/19 Page 3 of 6 PageID #:2




       8.      On June 10, 2019, the Commission issued to Union Pacific a Letter of

Determination finding reasonable cause to believe that the ADA was violated and inviting

Defendant to join with the Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate relief.

       9.      The Commission engaged in communications with Union Pacific to provide it the

opportunity to remedy the discriminatory practices described in the Letter of Determination.

       10.     On July 31, 2019, the Commission issued to Union Pacific a Notice of Failure of

Conciliation advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

       11.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                      STATEMENT OF CLAIMS

       12.     Since at least April 2015, Union Pacific has engaged in unlawful employment

practices in Chicago, Illinois, in violation of Section 102 of Title I of the ADA, 42 U.S.C.

12112(a).

       13.     Lester is a qualified individual with a disability under Sections 3 and 101(8) of the

ADA, 42 U.S.C. §§ 12102 and 12111(8). Lester has a record of an impairment, brain tumor and

brain tumor resection, that substantially limits major life activities, and Defendant regarded

Lester as having a disability by subjecting her to an adverse employment action in that it refused

to return Lester to work, because of a perceived impairment, brain tumor and brain tumor

resection.

       14.     Union Pacific discriminated against Lester based on disability when it imposed

unnecessary restrictions on her and thus refused to allow her to return to work following a

medical leave of absence, with or without reasonable accommodation.




                                                 3
       Case: 1:19-cv-06021 Document #: 2 Filed: 09/09/19 Page 4 of 6 PageID #:2




          15.    The effect of the practices complained of in paragraphs 12-14 above has been to

deprive Lester of equal employment opportunities and otherwise adversely affect her status as an

employee because of her disability.

          16.    The unlawful employment practices complained of in paragraphs 12-14 above

were and are intentional.

          17.    The unlawful employment practices complained of in paragraphs 12-14 above

were and are done with malice or with reckless indifference to the federally protected rights of

Lester.

                                      PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.     Grant a permanent injunction enjoining Defendant Union Pacific, its officers,

agents, servants, employees, attorneys, and all persons in active concert or participation with it,

from engaging in any employment practice that discriminates on the basis of disability.

          B.     Order Defendant Union Pacific to institute and carry out policies, practices, and

programs which provide equal employment opportunities for qualified individuals with

disabilities, and which eradicate the effects of its past and present unlawful employment

practices.

          C.     Order Defendant Union Pacific to make Lester whole, by providing appropriate

back wages, including lost benefits, with prejudgment interest, in amounts to be determined at

trial, and other affirmative relief necessary to eradicate the effects of its unlawful employment

practices, including, but not limited to, reinstatement with full benefits and seniority, or front pay

in lieu of reinstatement.




                                                  4
         Case: 1:19-cv-06021 Document #: 2 Filed: 09/09/19 Page 5 of 6 PageID #:2




         D.     Order Defendant Union Pacific to make Lester whole by providing compensation

for past and future pecuniary losses resulting from the unlawful employment practices described

in paragraphs 12-14 above, in amounts to be determined at trial.

         E.     Order Defendant Union Pacific to make Lester whole by providing compensation

for past and future nonpecuniary losses resulting from the unlawful practices complained of in

paragraphs 12-14 above, including, but not limited to, emotional pain, suffering, inconvenience,

loss of enjoyment of life, and humiliation, in amounts to be determined at trial.

         F.     Order Defendant Union Pacific to pay Lester punitive damages for its malicious

and reckless conduct, as described in paragraphs 12-14 above, in amounts to be determined at

trial.

         G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

         H.     Award the Commission its costs of this action.

                                     JURY TRIAL DEMAND

         The Commission requests a jury trial on all questions of fact raised by its complaint.

Dated: September 9, 2019

                                                      Sharon Fast Gustafson
                                                      General Counsel

                                                      Gwendolyn Young Reams
                                                      Associate General Counsel

                                                      U.S. Equal Employment Opportunity
                                                      Commission
                                                      131 M. St., N.E.
                                                      Washington, DC 20507

                                                      s/ Gregory Gochanour
                                                      Gregory Gochanour
                                                      Regional Attorney



                                                  5
Case: 1:19-cv-06021 Document #: 2 Filed: 09/09/19 Page 6 of 6 PageID #:2




                                       s/ Diane I. Smason
                                       Diane I. Smason
                                       Supervisory Trial Attorney

                                       s/Bradley Fiorito
                                       Bradley Fiorito
                                       Trial Attorney

                                       U.S. Equal Employment Opportunity
                                       Commission
                                       Chicago District Office
                                       230 S. Dearborn St., Ste. 2920
                                       Chicago, IL 60604
                                       312-872-9661
                                       bradley.fiorito@eeoc.gov




                                   6
